Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 01/19/2021 in which claims 01-25 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US 2007/0153297 A1).
As to claim 1, Lau discloses three-dimensional target (10) capable of serving as positioning reference, comprising on a useful face: (See Abstract ¶0014; Figs. 1-3).
a first structure (16) defining a planar reference face divided up between at least: (See Abstract ¶0012, ¶0023; Figs. 3, 5).
a first portion (55) whose surface is reflective according to a diffuse reflection, and (See ¶0014, ¶0023; Figs. 3, 5).

The second portion (56) is also the series of localized zones. 
a second structure (12) defining a sole essentially planar  face that is inclined relative to said planar reference face. (See ¶0014, ¶0016 Lines 11-16; Figs. 3, 5).
As to claim 2, Lau discloses three-dimensional target (10), wherein said localized zones (56) define between them a geometrical figure belonging to at least one of the following: quadrilateral, parallelogram, rectangle, square, rhombus, regular polygon or circle. (See ¶0024 Lines 08-10; Figs. 3, 5).
As to claim 3, Lau discloses three-dimensional target (10), wherein said localized zones of said second portion (56) are formed by islands or segments distributed in the first portion. (See ¶0014, ¶0023; Figs. 3, 5).
As to claim 5, Lau discloses three-dimensional target (10), wherein the surface of said inclined face has relief elements or else specular elements that are evenly distributed. (See ¶0014 Lines 11-14; Figs. 3, 5).
As to claim 6, Lau discloses three-dimensional target (10), wherein the first structure (16) and the second structure (12) are positioned on the useful face concentrically to one another. (See ¶0014, ¶0016 Lines 11-21; Figs. 3, 5).
As to claim 7, Lau discloses three-dimensional target, wherein the first structure (16) surrounds the second structure (12). (See ¶0013; Fig. 2).
As to claim 9, Lau discloses three-dimensional target (10), wherein the first structure (16) delimits an aperture (54) for a housing (30) housing said second structure (12). (See ¶0025; Figs. 5, 6).
As to claim 10, Lau discloses three-dimensional target (10), wherein the second structure (12) is positioned in said housing (30) with the inclined face which is set back relative to the reference face of said first structure (16). (See ¶0014, ¶0016 Lines 11-16, ¶0023; Figs. 3, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2007/0153297) in view of Nishi (US 4,952, 815).
As to claims 4, 11, 12, 13, Lau teaches three-dimensional target according to claim 1, in which these claims depend on.
Lau does not explicitly teach wherein said localized zones are made of chromium;
wherein the surface of the inclined face of the second structure is striated; (Claim 11).
 (Claim 12).
said target also comprising a plate in a transparent material, in particular glass, covering the first structure and the second structure on the side of the useful face. (Claim 13).
However, Nishi does teach in an analogous art an alignment device that detection the position of an off-axis wafer comprising of a diffraction gratings with patterns of reflective chromium. (See Abstract Lines 18-23, Col 4 Lines 67-68, Col 5 Lines 01-04;Fig. 1).
said target (FM) also comprising a plate in a transparent material, in particular glass. (See Col 4 Lines 48-50; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in target of Lau wherein said localized zones are made of chromium, wherein the surface of the inclined face of the second structure is striated, and wherein the surface of the inclined face or the second structure is covered by one of the following elements: etched network, structured grid or network of specular lines, and said target also comprising a plate in a transparent material, in particular glass, covering the first structure and the second structure on the side of the useful face. 
The advantage of this inclusion is detecting the position of the image plane of said projection optical system with respect to said reference mark device, based on the output signals of said detection device.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2007/0153297) in view of Ortleb et al (US 2012/0124850 A1).
As to claim 8, Lau teaches three-dimensional target, according to claim 7, in which this claim depends on.
Lau does not explicitly teach wherein the localized zones of the second portion of the first structure define a square which surrounds the second structure.
However, Ortleb does teach in an analogous art wherein the localized zones (41-48) of the second portion of the first structure (4) define a square which surrounds the second structure (3). (See Abstract, ¶0064; Fig. 3A).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in three-dimensional target to the measurement of objects with respect to their position and dimension.
Allowable Subject Matter
Claims 14-25 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 14, none of the prior arts alone or in combination discloses three-dimensional optical measuring device for measuring the relative position between a first object and a second object, comprising;
a three-dimensional target configured to be mounted on said first object, said three-dimensional target being capable of serving as positioning reference, and comprising, on a useful face:

a first portion whose is reflective according to a diffuse reflection, and 
a second portion whose surface is reflective according to a specular reflection, said second portion being divided up according to a series of localized zones positioned in the first portion; and 
a second structure having a face that is inclined relative to said planar reference face, and 
an optical system comprising a first exposure system and a second exposure system, said optical being configured to be placed on said second object, 
in which the difference between a focal distance of the second exposure system and a focal distance of the first exposure system, lies between the minimum distance and the maximum distance separating the reference face from the inclined face. 
As for claim 22, none of the prior arts alone or in combination discloses method for three-dimensional optical measurement according to three orthogonal directions X, Y, and Z for measuring a relative position between a first object and second object that are aligned and remote from one another in the main direction Z,
an optical system is provided comprising a first exposure system and a second exposure system, said optical system being arranged such that the difference between the focal distance of the second exposure system and the focal distance of the first exposure system lies between the minimum distance and the maximum distance 
said optical system is positioned on the second object such that, on the one hand, the focal distance of the first exposure system can place the image focus (F1) of the first exposure system on the first structure of the target and that, on the other hand, the focal distance of the second exposure system can place the image focus (F2) of the second exposure system on the second structure of the target,
at least one exposure is taken simultaneously with the first exposure system of the optical system and with the second exposure system of the optical system, whereby, for each exposure by the optical system, on the one hand, the first exposure system generates a first image of the target making it possible to identify the position of the localized zones on the reference face, which gives, firstly, a first piece of information on the relative position according to the direction X of the target relative to the first exposure system and, secondly, a second piece of information on the relative position between the target and the first exposure system according to the direction Y, and, on the other hand, the second exposure system generates a second image of the target comprising a sharp portion corresponding to a location of the inclined face of the second structure, which gives a third piece of information on the distance between said target and said second exposure system according to the direction Z.
The closest prior art, Lau et al (US 2007/0153297 A1) discloses a photogrammetric target has a corner cube retroreflector centered within one reflective surface or between two or more reflective surfaces. Lau does not alone or in claims 14 and 22; therefore, it will not be proper to combine this prior art with another because there will be no teaching, suggestion, or motivation to combine the references.
Claims 15-21, and 23-25 are allowed due to their dependency of claims 14 and 22 respectively.
Response to Arguments
Applicant's arguments filed 01/19/2022 in reference to claims 1-13 have been fully considered but they are not persuasive.
However, with respect to claims 14-25 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 14-25 have been withdrawn. 

Applicant’s Arguments
Applicant’s Argument #1:  Applicant argues, Lau does not teach a second structure defining a sole essentially planar face that is inclined relative to said planar reference face.
Applicant’s Argument #2:  Applicant argues, that Figs. 2 & 5 of the Prior Art Lau are related to different embodiments; therefore, the first structure 16 in Fig. 2 does not include the portions 55 and 56. 
Applicant’s Argument #3:  Applicant argues, that Figs. 2 & 5 of the Prior Art Lau fails to disclose or suggest that the surface of its corner cube’s inclined face has relief elements or else specular elements that are evenly distributed. 
Examiner’s Responses
Examiner’s Response #1:  In response to applicant’s argument 1, it is respectfully pointed out that Lau does teach a second structure (12) defining a sole essentially planar face that is inclined relative to said planar reference face. (See ¶0014, ¶0016 Lines 11-16. Figs. 3, 5). Even though the second structure (12) is a corner cube, which includes three side, each side is inclined relative to said planar reference face of first structure (16) and consist of a sole essential planar face independent of the other. 
Examiner’s Response #2:  In response to applicant’s argument 2, it is respectfully pointed out that Lau’s teaches that the first structure (16) is a photogrammetric reflector comprising a high-contrast reflective material. (See ¶0012. Figs. 1-3). Lau’s teaches in Fig. 5 that element (50) is a photogrammetric target, which consist of photogrammetric reflectors (56).  Therefore, Fig.5 is just a detail description of photogrammetric reflector (16).
Examiner’s Response #3:  In response to applicant’s argument 3, it is respectfully pointed out that Lau’s teaching of a corner cube suggest that the surface of its corner cube’s inclined face has relief elements or else specular elements that are evenly distributed. An optical corner cube consist of three mirrors or reflective prism faces which return an incident light beam in the opposite direction. The three mirror or reflective prism are evenly distributed. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        

/TARIFUR R CHOWDHURY/           Supervisory Patent Examiner, Art Unit 2886